DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive..
Applicant argues – “However, the cited portion of Das is silent as to determining if an issue satisfies a rule of relationships, as Das discloses only that relationships can exist. Additionally, the present claims further recite adding a solution to the set of solutions based on determining that the determined issues satisfies the rule.”
As cited Das teaches there are “mapped relationships” between the computer resources and as applicant admits there are “resolution nodes” to provide a solution. The office has been further clarified to indicate what element of the determines the “resolution nodes” according to “rules”. 

Applicant argues -  “In Das, the knowledge graph can include resolution nodes that represent a resolution to a problem and include resolution instructions. However, Das does not disclose or suggest adding any new solutions to the set of solutions as a result of determinations made using the knowledge graph, as recited in the present claims.” 
As cited, Das clearly describes adding “resolution nodes” to the “knowledge graph”. The determination using the knowledge graph is implemented by searches the knowledge graphs and determining possible resolutions based on the computer resource node and fault nodes as clarified in the office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Das (U.S. Patent No. 10,601,640) in view of Lobanov (U.S. PGPub. No. 2021/0176530).
As to Claim 1, Das discloses a system comprising: at least one processor; and memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations (System 100, Figure 1), the set of operations comprising:
receiving, from a node, log data comprising one or more events associated with a computing device of the node (Log Interface 114 retrieves log data from cloud computing stack and/or computer resources wherein Acquisition Layer 108 receives the log data for processing. Step 202, Figure 2; Column 4, Lines 43-54 and Column 5, Lines 10-16):
processing the log data using a model to determine an issue (The log data is processed, e.g. Token Builder 124 extracts log parameters for processing, Token builder 124, generates stack tokens mapping compute resources, faults, resolutions and log parameters, Diagnosis Controller 128 determines a fault according to the processing. Steps 204-212, Figure 2; Column 5, Lines 48-65, Column 6, Lines 25-55, Column 7 Lines 5-27);
generating, based on the determined issue, a set of solutions to resolve the issue (Resolution Predictor 130 identifies a resolution, i.e. set of actions/solutions, for an identified fault. Step 216, Figure 2; Column 8, Lines 43-59);
wherein generating the set of solutions comprises:
evaluating a knowledge graph based at least in part on the determined issue to identify a cause node (column 6, lines 45-55; “The diagnosis controller 128 may determine a fault (208). For example, the diagnosis controller 128 may identify a fault based on the log parameter(s) or other information included in the stack token.” And see column 7, lines 6-20; “…[T]he diagnosis controller 128 may determine (or verify) the fault (or the fault identifier) based on information included in the stack token. For example, the diagnosis controller 128 may extract the information (e.g. computer resource identifiers, fault identifiers, and other log parameters) from the stack token.” See column 8, lines 35-42; “In examples where the stack token includes a graph, the diagnosis controller 128 may generate a fault node representative of the fault. The diagnosis controller 128 may append the fault node to the graph. The diagnosis controller 128 may associate the fault node with one or more other nodes, such as a computer resource nodes representative of a computer resource that caused or contributed to the identified fault.”); 
evaluating a rule of a relationship to determine whether the determined issue satisfies the rule, wherein the relationship associates a solution node with the cause node (column 8, lines 65-67 and column 9, lines 1-6; “The resolution predictor 130 may generate a query request with information from the stack token including, for example, a computer resource identifier(s), fault identifier(s), and/or log parameter(s).” And column 8, lines 60-65; “The resolution predictor 130 may identify, from the resolution repository 126 and/or the IT knowledge source 106, resolution information.” A matching result from the query is interpreted as a rule and the matching result is the suggested resolution.); and 
based on determining the determined issue satisfies the rule, adding a solution associated with the solution node to the set of solutions (column 9, lines 40-44; “The resolution builder 134 may determine a resolution instruction, or multiple resolution instructions (222). The resolution instruction may include a machine executable instruction that causes one or more computer resource to perform an action, or series of action.” Das demonstrates an example of using the resolution queries where (a query match = rule match), see column 12, lines 40-56, . Also column 12, lines 56-58; “The resolution predictor 130 may append a resolution node to the stack incident token. The resolution node may include the resolution information.” );
	selecting a first solution of the set of solutions; and implementing the first solution to resolve the issue (Resolution Builder 134 selects a resolution action to implement to solve the issue. Steps 220-224, Figure 2; Column 9, Lines 33-61). 
However, although Das teaches a node from a cloud computing network, Das does not expressly disclose wherein the node is from a content distribution network (CDN). Lobanov, in the same field of endeavor, teaches wherein the node is from a content distribution network (CDN) (CDN Log data is retrieved from a Node in the network. Paragraphs 0018 and 0027). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Das to substitute a content delivery network from Lobanov for the cloud service from Das to facilitate better node management for CDN. The motivation would have been to monitor and resolve issues in content delivery networks.

As to Claim 3, Das-Lobanov teach the system as previously discussed in Claim 1. Das further teaches wherein a solution generation engine generates the set of solutions and the set of operations further comprises: selecting the solution generation engine from a set of solution generation engines based at least in part on the determined issue (Das, Action Layer 132 selects a set solution instructions based on the fault. Column 9, Lines 33-52).

As to Claim 4, Das-Lobanov teach the system as previously discussed in Claim 1. Das further teaches wherein implementing the first solution to resolve the issue comprises: identifying a set of instructions associated with the first solution; and performing the identified set of instructions to implement the first solution (Das, Column 9, Lines 33-52).

As to Claim 5, Das-Lobanov teach the system as previously discussed in Claim 3. Das further teaches wherein the solution generation engine is selected based at least in part on the computing device (Das, The resolution may be a solution that causes computing resources to operate different in order to resolve a fault. Column 9, Lines 33-52).

As to Claim 6, Das-Lobanov teach the system as previously discussed in Claim 1. Das further teaches wherein the set of operations further comprises: storing at least a part of the log data associated with the determined issue as training data; and training an updated model using the training data (Das, Previously stored log and token data is used as training data for the diagnosis model. Column 8, Lines 9-21).

As to Claim 7, Das-Lobanov teach the system as previously discussed in Claim 6. Das further teaches wherein the training data further comprises at least a part of the log data associated with a routine operation of the computing device (Das, Token data includes operation of the computing node. Column 8, Lines 9-21).

As to Claim 8, Das-Lobanov teach the system as previously discussed in Claim 1. Das further teaches wherein the set of operations further comprises: determining the first solution did not resolve the issue; selecting a second solution of the set of solutions; and implementing the second solution to resolve the issue (Das, Resolution Controller 136 updates the stack token with resolution results, noting failed resolutions wherein the system tries again with a different solution and notes its success. Column 10, Lines 36-61).

As to Claim 9, Das-Lobanov teach the system as previously discussed in Claim 1. Das further teaches wherein processing the log data comprises: identifying at least a part of the log data associated with routine operation of the computing device to generate filtered log data; and processing the filtered log data using the model to determine the issue (Das, Paragraph bridging Columns 7 and 8. See also column 8, lines 9-21.).

As to Claim 10, Das-Lobanov teach the system as previously discussed in Claim 1. Das further teaches wherein the model is a first model and the issue is a first issue, and wherein processing the log data to determine the issue further comprises: processing the log data using a second model to identify a second issue; and selecting the first issue as the determined issue based at least in part on determining a performance metric for with the first model is higher than the performance metric for the second model (Das, Resolution information between multiple resolutions is ranked and used for selecting the best solution that provides the best outcome based on the ranking. Column 11, Lines 7-22).

As to Claim 11, Das-Lobanov teach the system as previously discussed in Claim 10. Das further teaches wherein the performance metric is one of: a confidence score associated with processing the log data; an average confidence score based on historical model performance; or a prediction accuracy (Das, Confidence Score based on processing the log data. Column 11, Lines 7-22).

As to Claim 12, Das-Lobanov teach the system as previously discussed in Claim 2. Das further teaches wherein the knowledge graph is generated from at least one of: a manual; a knowledge base article; a trouble ticket; current event data; an electronic message; a planned maintenance data base; or a network inventory system (Das, Current event data. Column 5, Lines 20-47).

As to Claim 13, Das-Lobanov teach the system as previously discussed in Claim 1. Das further teaches wherein the set of operations further comprises: determining that a performance metric of the model is below a predetermined threshold; based on determining that the performance metric is below the predetermined threshold, retraining the model using historical log data, wherein the historical log data comprises at least a part of the received log data; and processing additional log data using the retrained model to determine a second issue (Das, Learning Layer 120 includes Diagnosis Controller 128 which can determine a fault in log data, i.e. data performing below a threshold, retraining the model using historical log parameters and re-processing to determine or verify a second issue, i.e. determine whether a reported fault is valid or erroneous. Column 6, Lines 45-65 and paragraph bridging, Columns 6 and 7).

As to Claim 14, Das-Lobanov teach the system as previously discussed in Claim 1. Das further teaches wherein the model is a first model and the set of operations further comprises: determining that a performance metric of the first model is below a predetermined threshold; based on determining that the performance metric is below the predetermined threshold, selecting a second model to use in place of the first model; and processing additional log data using the second model to determine a second issue (Das, Learning Layer 120 includes Diagnosis Controller 128 which can determine a fault in log data, i.e. data performing below a threshold, retraining the model using historical log parameters and re-processing to determine or verify a second issue, i.e. determine whether a reported fault is valid or erroneous. Column 6, Lines 45-65 and paragraph bridging Columns 6 and 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Mathur et al., US 10679133 B1, teaches “where the computer devices in the computer system or the corresponding device classes are represented as nodes and the device states correspond to the attributes of the nodes or the edges in the KG (knowledge graph) taking on specific values, the issue resolution rule can be tied to the KG.”
 Gates et al., US 20150280969 A1, teaches “The alarm relationships identifier 332 may generate directed edges within a failure graph corresponding with a causal relationship between pairs of nodes in the failure graph”.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452